 



EXHIBIT 10.1
STANDARD EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
RETAIL VENTURES, INC.
JED L. NORDEN
This Standard Executive Employment Agreement (“Agreement”) by and between RETAIL
VENTURES, INC. (“Company”) and JED L. NORDEN (“Executive”), collectively, the
“Parties,” is effective as of the 29th day of January, 2006 (“Effective Date”),
and replaces Executive’s current Agreement between the Executive and the
Company.
1.00 Duration
This Agreement will remain in effect from the Effective Date until it terminates
as provided in Section 5.00. Any notice of termination required to be given
under this Agreement must be given as provided in Section 6.00 and will be
effective on the date prescribed in Section 5.00.
2.00 Executive’s Employment Function
2.01 Position. The Executive agrees to serve as the Company’s Executive Vice
President and Chief Administrative Officer with the authority and duties
customarily associated with this position and to discharge any other duties and
responsibilities assigned by the President and Chief Executive Officer. The
Executive will report directly to and be subject to the supervision, advice and
direction of the President and Chief Executive Officer. The Executive agrees at
all times to observe and be bound by all Company rules, policies, practices,
procedures and resolutions that generally apply to Company employees of
comparable status and which do not conflict with the specific terms of this
Agreement.
2.02 Place of Performance. The Executive’s duties will principally be performed
in Columbus, Ohio, except for required travel on the Company’s business, unless
the President and Chief Executive Officer requires the Executive to perform
duties at another location.
3.00 Compensation
The Company will pay the Executive the amounts described in Section 3.00 as
compensation for the services described in this Agreement and in exchange for
the duties and responsibilities described in Section 4.00.
3.01 Base Salary. The Company will pay to the Executive an annualized base
salary of $500,000. The Executive’s annualized base salary will be increased
annually (as of the first day of each fiscal year of the Company) during the
Term by a minimum of 2.5 percent of the base salary payable to the Executive
hereunder during the preceding fiscal year of the Company (provided that the
first such increase hereunder shall occur at the beginning of the 2007 fiscal
year (“Fiscal Year 2007”)) and may be further increased at the discretion of the
Company. The Executive’s Base Salary will be paid in installments that
correspond with the Company’s normal payroll practices.
3.02 Cash Incentive Bonus.
[1] The Executive will be eligible to receive a Cash Incentive Bonus under the
terms of the Retail Ventures, Inc. Incentive Compensation Plan (“Incentive
Plan”), as modified by the Company. During the Term, and based on the
Executive’s achievement of the incentive goals established by the Company, the
Company will provide the Executive with a target annual bonus per fiscal year of
50 percent of base salary and a maximum annual bonus per fiscal year of
100 percent of base salary. Subsequent annual cash

 



--------------------------------------------------------------------------------



 



bonuses will be based, in the Company’s discretion, on Incentive Goals and
percentages of Base Salary determined under the Incentive Plan that is then in
effect.
[2] Payment of Cash Bonus. Any Cash Incentive Bonus will be payable, in cash,
consistent with the Company’s normal bonus payment policy.
3.03 Equity Incentive. In addition to equity incentives previously granted to
Executive, he will be granted the following:
[1] Price Protected Options. Subject to the applicable terms of the Retail
Ventures, Inc. 2000 Stock Incentive Plan (“Stock Incentive Plan”) and any equity
agreement and the approval of the RVI Compensation Committee, the Company will
award to the Executive Price Protected Options (SARs) to purchase 30,000 shares
of the Company’s common stock at a price set on January 29, 2006. One-third or
10,000 will vest at the end of each of the three fiscal years. Subject to
Section 5.06, these SARS shall automatically and fully vest in the event of
Executive’s termination Without Cause.
[2] Price Protected Option Provision. Due to loan agreement provisions, the
Company will grant at this time SARs instead of standard stock options. The SARs
will be considered to vest under a three-year vesting schedule with one-third or
10,000 vesting at the end of fiscal year 2006, one-third or 10,000 vesting at
the end of fiscal year 2007 and one-third or 10,000 vesting at the end of fiscal
year 2008. When any SARs vest, at or after that time Executive may exercise this
price protection provision, on any day on which the Company’s stock can be
traded by the Executive, and by using the same or a similar mechanism by which
Company associates exercise stock options. Pursuant to such exercise Executive
will be compensated by the Company in the amount of the gain, if any,
represented by the difference between the stock closing price on the New York
Stock Exchange on the date of the exercise and the strike price per share. (For
example, if Executive has 10,000 vested SARs, the price is $9.50 a share at the
time of the exercise, and the approval price was $5.00, Executive would be due
$45,000 from the Company under this Price Protection Provision).
[3] Restricted Stock Units. Subject to the applicable terms of the Retail
Ventures, Inc. 2000 Stock Incentive Plan (“Stock Incentive Plan”) and any equity
agreement and the approval of the RVI Compensation Committee, the Company will
grant to Executive 30,000 shares of Restricted Stock Units (RSUs). These RSUs
will vest (and associated restrictions will lapse) ratably over three years with
one-third or 10,000 vesting at the end of fiscal year 2006, one-third or 10,000
vesting at the end of fiscal year 2007 and one-third or 10,000 vesting at the
end of fiscal year 2008; all subject to continued employment and Section 5.
Subject to Section 5.06, these RSUs shall automatically and fully vest in the
event of Executive’s termination Without Cause.
3.04 Benefit Plans. Subject to their terms, the Executive may participate in any
Company sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive’s title and position.
3.05 Vacations. Subject to the terms of the Company’s vacation policy, the
Executive is entitled to four weeks of vacation each calendar year to be taken
during periods approved by the President and Chief Executive Officer.
3.06 Expenses. The Executive is entitled to receive prompt reimbursement for all
normal and reasonable expenses incurred while performing services under this
Agreement, including all reasonable travel expenses. Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure and otherwise complies
with the Company’s business expense reimbursement policy.
3.07 Car. The Company will provide Executive with the applicable car allowance
under the Company’s executive car allowance program, and with a fuel card. The
allowance will be grossed-up for taxes at the 45 percent tax rate. (The term
“grossed up” as used in this Agreement refers to a payment to Executive that,
after reduction for any income or excise taxes due, is equal to the net amount
payable.)

              2   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



3.08 Termination Benefits. The Company also will provide the Executive with the
termination benefits described in Section 5.00.
4.00 Executive’s Obligations
The amounts described in Sections 3.00 and 5.00 are provided by the Company in
exchange for (and have a value to the Company equivalent to) the Executive’s
performance of the obligations described in this Agreement, including
performance of the duties and the covenants and releases made and entered into
by and between the Executive and the Company in this Agreement.
4.01 Scope of Duties. The Executive will:
[1] Devote all available business time, best efforts and undivided attention to
the Company’s business and affairs; and
[2] Not engage in any other business activity, whether or not for gain, profit
or other pecuniary benefit.
[3] However, the restriction described in Section 4.01[1] and [2] will not
preclude the Executive from:
[a] Making or holding passive investments in outstanding shares in the
securities of publicly-owned companies or other businesses [other than
organizations described in Section 4.05], regardless of when and how that
investment was made; or
[b] Serving on corporate, civic, religious, educational and/or charitable boards
or committees but only if this activity [i] does not interfere with the
performance of duties under this Agreement and [ii] is approved by the President
and Chief Executive Officer.
4.02 Confidential Information.
[1] Obligation to Protect Confidential Information. The Executive acknowledges
that the Company and its subsidiaries, parent corporation and affiliated
entities (collectively, “Group” and separately, “Group Member”) have a
legitimate and continuing proprietary interest in the protection of Confidential
Information (as defined in Section 4.02[2]) and have invested, and will continue
to invest, substantial sums of money to develop, maintain and protect
Confidential Information. The Executive agrees [a] during and after employment
with all Group Members [i] that any Confidential Information will be held in
confidence and treated as proprietary to the Group, [ii] not to use or disclose
any Confidential Information except to promote and advance the Group’s business
interests and [b] immediately upon separation from employment with all Group
Members, to return to the Company any Confidential Information.
[2] Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
Confidential Information regarding the business, operations, properties or
personnel of the Group (or any Group Member) which are disclosed to or learned
by the Executive as a result of employment with any Group Member, but will not
include [a] the Executive’s personal personnel records or [b] any information
that [i] the Executive possessed before the date of initial employment
(including periods before the Effective Date) with any Group Member that was a
matter of public knowledge, [ii] became or becomes a matter of public knowledge
through sources independent of the Executive, [iii] has been or is disclosed by
any Group Member without restriction on its use or [iv] has been or is required
to be disclosed by law or governmental order or regulation. The Executive also
agrees that, if there is any reasonable doubt whether an item is public
knowledge, to not regard the item as public knowledge until and unless the
President and Chief Executive Officer confirms to the Executive that the

              3   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



information is public knowledge or an arbitrator, acting under Section 9.00,
finally decides that the information is public knowledge.
[3] Intellectual Property. The Executive expressly acknowledges that all right,
title and interest to all inventions, designs, discoveries, works of authorship,
and ideas conceived, produced, created, discovered, authored, or reduced to
practice during the Executive’s performance of services under this Agreement,
whether individually or jointly with any Group Member (the “Intellectual
Property”) shall be owned solely by the Group, and shall be subject to the
restrictions set forth in Section 4.02[1] above. All Intellectual Property which
constitutes copyrightable subject matter under the copyright laws of the United
States shall, from the inception of creation, be deemed to be a “work made for
hire” under the United States copyright laws and all right, title and interest
in and to such copyrightable works shall vest in the Group. All right, title and
interest in and to all Intellectual Property developed or produced under this
Agreement by the Executive, whether constituting patentable subject matter or
copyrightable subject matter (to the extent deemed not to be a “work made for
hire”) or otherwise, shall be assigned and is hereby irrevocably assigned to the
Group by the Executive. The Executive shall, without any additional
consideration, execute all documents and take all other actions needed to convey
the Executive’s complete ownership interest in any Intellectual Property to the
Group so that the Group may own and protect such Intellectual Property and
obtain patent, copyright and trademark registrations for it. The Executive
agrees that any Group Member may alter or modify the Intellectual Property at
the Group Member’s sole discretion, and the Executive waives all right to claim
or disclaim authorship.
4.03 Solicitation of Employees. The Executive agrees that during employment, and
for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members [1] not, directly or indirectly,
to solicit any employee of any Group Member to leave employment with the Group,
[2] not, directly or indirectly, to employ or seek to employ any employee of any
Group Member and [3] not to cause or induce any of the Group’s (or Group
Member’s) competitors to solicit or employ any employee of any Group Member.
4.04 Solicitation of Third Parties. The Executive agrees that during employment,
and for the longer of any period of salary continuation or for two years after
terminating employment with all Group Members not, directly or indirectly, to
recruit, solicit or otherwise induce or influence any customer, supplier, sales
representative, lender, lessor, lessee or any other person having a business
relationship with the Group (or any Group Member) to discontinue or reduce the
extent of that relationship except in the course of discharging the duties
described in this Agreement and with the good faith objective of advancing the
Group’s (or any Group Member’s) business interests.
4.05 Non-Competition. The Executive agrees that for the longer of any period of
salary continuation or for one year after terminating employment with all Group
Members not, directly or indirectly, to accept employment with, act as a
consultant to, or otherwise perform services that are substantially the same or
similar to those for which the Executive was compensated by any Group Member
(this comparison will be based on job-related functions and responsibilities and
not on job title) for any business that directly competes with the Group’s (or
any Group Member’s) business, which is understood by the Parties to be the sale
of off-price and discount merchandise, including discount and off-price shoes
and accessories. Illustrations of businesses that compete with the Group’s
business include, but are not limited to, Loehmann’s; The TJX Companies, Inc.
(T.J. Maxx; Marshall’s; HomeGoods; A.J. Wright; Marmaxx; Winners); Ross Stores,
Inc.; Big Lots Inc.; Kohl’s Corporation; Kmart; J.C. Penney; Saks Off 5th; Stein
Mart; Tuesday Morning; QVC, Inc.; HSN (IAC/InterActive Corporation); and
Burlington Coat Factory. This restriction applies to any parent, division,
affiliate, newly formed or purchased business(es) and/or successor of a business
that competes with the Group’s (or any Group Member’s) business.
4.06 Post-Termination Cooperation. As is required of the Executive during
employment, the Executive agrees that during and after employment with any Group
Members and without additional compensation (other than reimbursement for
reasonable associated expenses), to cooperate with the Group (and with each
Group Member) in the following areas:
[1] Cooperation With the Company. The Executive agrees [a] to be reasonably
available to answer questions for the Group’s (and any Group Member’s) officers
regarding any matter, project, initiative or effort for which the Executive was
responsible while employed by any Group Member and [b] to cooperate

              4   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



with the Group (and with each Group Member) during the course of all third-party
proceedings arising out of the Group’s (and any Group Member’s) business about
which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive’s being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group (or any Group
Member), [ii] providing any and all documents in the Executive’s possession that
relate to the proceeding, and [iii] providing assistance in locating any and all
relevant notes and/or documents.
[2] Cooperation With Third Parties. Unless compelled to do so by lawfully-served
subpoena or court order, the Executive agrees not to communicate with, or give
statements or testimony to, any opposing attorney, opposing attorney’s
representative (including private investigator) or current or former employee
relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member) except in cooperation with the Company. The
Executive also agrees to notify the General Counsel immediately after being
contacted by a third party or receiving a subpoena or court order to appear and
testify with respect to any matter affected by this section.
[3] Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television or
radio media) relating to any matter (including pending or threatened lawsuits or
administrative investigations) about which the Executive has knowledge or
information (other than knowledge or information that is not Confidential
Information as defined in Section 4.02[2]) as a result of employment with the
Group (or any Group Member). The Executive also agrees to notify the President
and Chief Executive Officer immediately after being contacted by any member of
the media with respect to any matter affected by this section.
4.07 Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and each Group Member) agree that neither will make any
disparaging remarks about the other and the Executive will not make any
disparaging remarks about the Company’s Chairman, Chief Executive Officer or any
of the Group’s senior executives. However, this section will not preclude [1]
any remarks that may be made by the Executive under the terms of Section 4.06[2]
or that are required to discharge the duties described in this Agreement or [2]
the Company from making (or eliciting from any person) disparaging remarks about
the Executive concerning any conduct that may lead to a termination for Cause,
as defined in Section 5.04[5] (including initiating an inquiry or investigation
that may result in a termination for Cause), but only to the extent reasonably
necessary to investigate the Executive’s conduct and to protect the Group’s (or
any Group Member’s) interests.
4.08 Notice of Subsequent Employment. The Executive agrees to immediately notify
the Company of any subsequent employment during the period of salary
continuation after employment terminates.
4.09 Nondisclosure. The Executive agrees not to disclose the terms of this
Agreement in any manner to any person other than the President and Chief
Executive Officer, one of the Company’s Vice Presidents of Human Resources (or
any Company representative they expressly approve for such disclosure), the
Executive’s personal attorney, accountant and financial advisor, and the
Executive’s immediate family or as otherwise required by law.
4.10 Remedies. The Executive acknowledges that money will not adequately
compensate the Group for the substantial damages that will arise upon the breach
of any provision of Section 4.00. For this reason, any disputes arising under
Section 4.00 will not be subject to arbitration under Section 9.00. Instead, if
the Executive breaches or threatens to breach any provision of Section 4.00, the
Company will be entitled, in addition to other rights and remedies, to specific
performance, injunctive relief and other equitable relief to prevent or restrain
any breach or threatened breach of Section 4.00.
4.11 Return of Company Property. Upon termination of employment, the Executive
agrees to promptly return to the Company all property belonging to the Group or
any Group Member.
5.00 Termination and Related Benefits

              5   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



This Agreement will terminate upon the occurrence of any of the events described
in this section.
5.01 Rules of General Application. The following rules apply generally to the
implementation of Section 5.00:
[1] Method of Payment. The Company, at its option, may elect to pay, as a lump
sum, any installment payments due under Section 5.00. If the Company decides to
accelerate payment of any installment obligation due under Section 5.00, the
amount paid will be reduced to reflect the value of the accelerated payment.
This reduction will be based on the rate paid under 90-day U.S. Treasury Bills
issued on the first issue date after this Agreement terminates.
[2] Application of Pro Rata. Any pro rata share required to be paid under
Section 5.00 will be based on the number of days between the first day of the
fiscal year during which the Executive terminates employment and the date that
the Executive terminates employment divided by the number of days in the fiscal
year during which the Executive terminates employment.
5.02 Termination Due to Executive’s Death. This Agreement will terminate
automatically on the date the Executive dies. As of that date, and subject to
Section 5.04[6], the Company will make the following payments to the person the
Executive designates on the attached Beneficiary designation form or, with
respect to any Equity Incentive, the beneficiary the Executive designates under
the Stock Incentive Plan under which the award was issued (“Beneficiary”):
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not died based on the
extent to which performance standards are met on the last day of the year in
which the Executive dies.
[3] Equity Incentive. Subject to the terms of any applicable agreement, [a] the
Executive’s Beneficiary may exercise any outstanding stock options that are then
vested when the Executive dies and [b] those that would have been vested on the
last day of the fiscal year during which the Executive dies if the Executive had
not died.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.03 Termination Due to Executive’s Disability. The Company may terminate this
Agreement after ascertaining that the Executive is Disabled (as defined below —
“Disability”) by delivering to the Executive a written notice of termination for
Disability that includes the date termination for Disability is to be effective.
Subject to Section 5.04[6], if that notice is given and if all requirements of
this Agreement are met (including those imposed under Section 7.00), the Company
will make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not become Disabled
based on the extent to which performance standards are met on the last day of
the year in which the Executive becomes Disabled.
[3] Equity Incentive. Subject to the terms of any applicable agreement, [a] the
Executive may exercise any outstanding stock options that are vested when the
Executive became Disabled and [b] those that would have been vested on the last
day of the fiscal year during which the Executive becomes Disabled if the
Executive had not become Disabled.

              6   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5] Definition of Disability. For these purposes, Disability means that, for
more than six consecutive months, the Executive is unable, with a reasonable
accommodation, to perform the duties described in Section 4.01 on a full-time
basis due to a physical or mental disability or infirmity.
5.04 Termination for Cause. The Company may terminate the Executive’s employment
for Cause (as defined below — “Cause”) by delivering to the Executive a written
notice describing the basis for this termination and the date the termination
for Cause is to be effective. If the Executive is terminated for Cause and if
all requirements of this Agreement are met (including those imposed under
Section 7.00), the Company will make the following payments to the Executive:
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.
[2] Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the fiscal
year that ends before the fiscal year during which the Executive is terminated
for Cause (but no Cash Incentive Bonus will be given with respect to the fiscal
year during which the Executive is terminated for Cause).
[3] Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[5] Definition of Cause. For these purposes, Cause means the Executive’s [a]
failure to substantially perform the duties associated with employment under
this Agreement; [b] willful, illegal or grossly negligent conduct that is
materially injurious to the Company or any Group Member monetarily or otherwise;
[c] violation of laws or regulations governing the Company or to any Group
Member; [d] breach of any fiduciary duty owed to the Company or any Group
Member; [e] misrepresentation or dishonesty which the Company determines has had
or is likely to have a material adverse effect upon the Company’s or any Group
Member’s operations or financial condition; [f] breach of Section 4.00 of this
Agreement; [g] involvement in any act of moral turpitude that has an injurious
effect on the Company (or any Group Member) or its reputation; or [h] breach of
the terms of any non-solicitation or confidentiality clauses contained in an
Standard Executive Employment Agreement(s) with a former employer. The Company’s
dissatisfaction with the Executive’s performance or the business results
achieved shall not, in and of itself, constitute Cause under this Section.
[6] Subsequent Information. The terms of Section 5.04 will apply if, after the
Executive terminates under any other provision of Section 5.00, the Company
learns of an event that, had it been known before the Executive terminated
employment, would have justified a termination for Cause. In this case, the
Company will be entitled to recover (and the Executive agrees to repay) any
amounts (other than legally protected benefits) that the Executive received
under any other provision of Section 5.00 reduced by the amount the Executive is
entitled to receive under Section 5.04.
5.05 Voluntary Termination by Executive. The Executive may voluntarily terminate
employment with the Company at any time by delivering to the Company a written
notice specifying the date termination is to be effective, in which case the
Company will make the following payments to the Executive if all requirements of
this Agreement are met (including those imposed under Section 7.00):
[1] Base Salary. The unpaid Base Salary the Executive earned to the date of
termination.

              7   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



[2] Cash Incentive Bonus. Any unpaid Cash Incentive Bonus earned for the fiscal
year that ends before the fiscal year during which the Executive voluntarily
terminates (but no Cash Incentive Bonus will be given with respect to the fiscal
year during which the Executive voluntarily terminates).
[3] Equity Incentive. The Executive’s entitlement to Equity Incentive will be
limited to those specifically described in the Company’s Stock Incentive Plan
and any applicable stock option and restricted stock agreements.
[4] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
5.06 Involuntary Termination Without Cause. The Company may terminate the
Executive’s employment at any time Without Cause (as defined below) by
delivering to the Executive a written notice specifying the date termination is
to be effective. Subject to Section 5.04[6], if this notice is given and if all
requirements of this Agreement are met (including those imposed under Section
7.00), the Company will make the following payments to the Executive as of the
effective date of termination Without Cause:
[1] Base Salary.
[a] If termination occurs before January 29, 2008: The Company will continue to
pay the Executive’s Base Salary at the rate in effect on the date of termination
Without Cause through the period ending January 29, 2009.
[b] If termination occurs after January 29, 2008: For 12 months beginning on the
date of termination Without Cause, the Company will continue to pay the
Executive’s Base Salary at the rate in effect on the date of termination Without
Cause.
[2] Health Care. The Company will reimburse the Executive for the cost of
maintaining continuing health coverage under COBRA for a period of no more than
12 months following the date of termination, less the amount the Executive is
expected to pay as a regular employee premium for such coverage. Such
reimbursements will cease if the Executive becomes eligible for similar coverage
under another benefit plan.
[3] Cash Incentive Bonus. The pro rata share of any Cash Incentive Bonus that
would have been paid to the Executive had the Executive not been terminated
Without Cause based on the extent to which performance standards are met on the
last day of the year in which the Executive is terminated Without Cause.

[4]   Equity Incentive. If termination occurs before all SARS and RSUs granted
in Section 3.03 have vested, Executive has one year of accelerated vesting for
his previously granted PPOs/SARs (90,000 unvested at this time) and automatic,
full accelerated vesting for the newly granted SARS and RSUs .The Executive may
exercise any and all outstanding stock options, SARs and RSUs on the date of or
within 60 days of termination Without Cause.

[5] Other. Any rights accruing to the Executive under any employee benefit plan,
fund or program maintained by any Group Member will be distributed or made
available as required by the terms of the plan fund or program or as required by
law.
[6] Definition of Without Cause. For purposes of this Agreement, Without Cause
means termination of the Executive’s employment by the Company for any reason
other than those set forth in the subsections of Section 5 above.
6.00 Notice

              8   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



6.01 How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered U.S.
mail, return receipt requested, postage prepaid, or through Federal Express,
UPS, DHL or any other reputable professional delivery service that maintains a
confirmation of delivery system. Any delivery must be addressed to the Company’s
Vice President of Human Resources at the Company’s then-current corporate
offices or to the Executive at the Executive’s address as contained in the
Executive’s personnel file.
6.02 Effective Date. Any notice permitted or required to be given under this
Agreement will be effective on the date it is delivered, in the event of
personal delivery, or on the date its receipt is acknowledged, in the event of
delivery by registered mail or through a professional delivery service described
in Section 6.01.
7.00 Release
In exchange for the payments and benefits described in this Agreement, as well
as any and all other mutual promises made in this Agreement, the Executive and
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns agree to release
and forever discharge the Company, the Group and each Group Member and their
executives, officers, directors, agents, attorneys, successors and assigns, from
any and all claims, suits and/or causes of action that grow out of or are in any
way related to the Executive’s recruitment to or employment with the Company and
all Group Members, other than any claim that the Company has breached this
Agreement. This release includes, but is not limited to, any claims that the
Company, the Group or any Group Member violated the Employee Retirement and
Income Security Act of 1974; the Age Discrimination in Employment Act; the Older
Worker’s Benefit Protection Act; the Americans with Disabilities Act; Title VII
of the Civil Rights Act of 1964 (as amended); the Family and Medical Leave Act;
any law prohibiting discrimination, harassment or retaliation in employment; any
claim of promissory estoppel or detrimental reliance, defamation, intentional
infliction of emotional distress; or the public policy of any state, or any
federal, state or local law. The Executive agrees, upon termination of
employment with all Group Members, to reaffirm and execute this release in
writing. If the Executive fails to reaffirm and execute this release, the
Executive agrees to forego any payment from the Company other than the payments
described in Section 5.05. Specifically, the Executive agrees that a necessary
condition for the payment of any of the amounts described in Section 5.00 in the
event of termination (except termination under Section 5.02) is the Executive’s
reaffirmation of this release upon termination of employment. The Executive
acknowledges that the Executive is an experienced senior executive knowledgeable
about the claims that might arise in the course of employment with the Company
and knowingly agrees that the payments upon termination (except those payable
upon the Executive’s death) provided for in this Agreement are satisfactory
consideration for the release of all possible claims. The Executive is advised
to consult with an attorney prior to executing this Agreement. The Executive
acknowledges that 21 days have been given to consider this release. The
Executive may revoke consent to this Agreement by delivering a written notice of
such revocation to the Company within seven days of signing this Agreement. If
the Executive revokes this consent, this Agreement will become null and void and
the Executive must return any compensation received under it, except salary
earned for actual work. The parties agree that this Release provision does not
apply to any claim for benefits under any Company sponsored benefit plan, which
plan shall operate on its own terms.
8.00 Insurance and Indemnification
To the extent permitted by law and its organizational documents, the Company
will include the Executive under any liability insurance policy the Company
maintains for employees of comparable status. The level of coverage will be at
least as favorable to the Executive (in amount and each other material respect)
as the coverage of other employees of comparable status. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive’s employment with the Company or with any Group
Member.
8.01 Indemnification. The Company will provide the Executive with
Indemnification Agreement approved for all Named Executive Officers.
9.00 Arbitration

              9   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



9.01 Acknowledgement of Arbitration. Unless stated otherwise in this Agreement,
the Parties agree that arbitration is the sole and exclusive remedy for each of
them to resolve and redress any dispute, claim or controversy involving the
interpretation of this Agreement or the terms, conditions or termination of this
Agreement or the terms, conditions or termination of Executive’s employment with
the Group and with each Group Member, including any claims for any tort, breach
of contract, violation of public policy or discrimination, whether such claim
arises under federal or state law.
9.02 Scope of Arbitration. The Executive expressly understands and agrees that
claims subject to arbitration under this section include asserted violations of
the Employee Retirement and Income Security Act of 1974; the Age Discrimination
in Employment Act; the Older Worker’s Benefit Protection Act; the Americans with
Disabilities Act; Title VII of the Civil Rights Act of 1964 (as amended); the
Family and Medical Leave Act; any law prohibiting discrimination, harassment or
retaliation in employment; any claim of promissory estoppel or detrimental
reliance, defamation, intentional infliction of emotional distress; or the
public policy of any state, or any federal, state or local law.
9.03 Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 9.00 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction, and enforcement may be had according to the terms of that award.
This section will survive the termination or expiration of this Agreement.
9.04 Location of Arbitration. Arbitration will be held in Columbus, Ohio, and
will be conducted by a retired federal judge or other qualified arbitrator. The
arbitrator will be mutually agreed upon by the Parties and the arbitration will
be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The Parties will
have the right to conduct discovery pursuant to the Federal Rules of Civil
Procedure; provided, however, that the arbitrator will have the authority to
establish an expedited discovery schedule and cutoff and to resolve any
discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator’s sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator will be limited to awarding
compensatory damages, including unpaid wages or benefits, but, to the extent
allowed by law, will have no authority to award punitive, exemplary or
similar-type damages.
9.05 Time for Initiating Arbitration. Any claim or controversy not sought to be
submitted to arbitration, in writing, within 120 days of the date the Party
asserting the claim knew, or through reasonable diligence should have known, of
the facts giving rise to that Party’s claim, will be deemed waived and the Party
asserting the claim will have no further right to seek arbitration or recovery
with respect to that claim or controversy. Both Parties agree to strictly comply
with the time limitation specified in Section 9.00. For purposes of this
section, a claim or controversy is sought to be submitted to arbitration on the
date the complaining Party gives written notice to the other that [1] an issue
has arisen or is likely to arise that, unless resolved otherwise, may be
resolved through arbitration under Section 9.00 and [2] unless the issue is
resolved otherwise, the complaining Party intends to submit the matter to
arbitration under the terms of Section 9.00.
9.06 Costs of Arbitration. The Company will bear the arbitrator’s fee and other
costs associated with any arbitration, unless the arbitrator, acting under
Federal Rule of Civil Procedure 54(b), elects to award these fees to the
Company.
9.07 Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving issues arising under this
Agreement, neither Party may resort to any federal, state or local court or
administrative agency concerning breaches of this Agreement or any other matter
subject to arbitration under Section 9.00, except as otherwise provided in this
Agreement, and that the decision of the arbitrator will be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
before any administrative agency with respect to any arbitrable claim or
controversy.
9.08 Waiver of Jury. The Executive and the Company each waive the right to have
a claim or dispute with one another decided in a judicial forum or by a jury,
except as otherwise provided in this Agreement.

              10   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



10.00 General Provisions
10.01 Representation of Executive. The Executive represents and warrants that
the Executive is not under any contractual or legal restraint that prevents or
prohibits the Executive from entering into this Agreement or performing the
duties and obligations described in this Agreement.
10.02 Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by the Executive and the
Company’s Chief Executive Officer or other person designated by the Company’s
Board of Directors. This Agreement, and any attachments referenced in the
Agreement, constitute the entire agreement between the Parties regarding the
employment relationship described in this Agreement, and any other agreements
are terminated and of no further force or legal effect. No agreements or
representations, oral or otherwise, with respect to the Executive’s employment
relationship with the Company have been made or relied upon by either Party
which are not set forth expressly in this Agreement.
10.03 Governing Law; Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law and the Executive and
the Company agree that the arbitrator (or judge) is authorized to reform the
invalid or enforceable provision [1] to the extent needed to avoid the
invalidity or unenforceability and [2] in a manner that is as similar as
possible to the intent (as described in this Agreement). The validity,
construction and interpretation of this Agreement and the rights and duties of
the Parties will be governed by the laws of the State of Ohio, without reference
to the Ohio choice of law rules.
10.04 No Waiver. Except as otherwise provided in Section 9.05, failure to insist
upon strict compliance with any term of this Agreement will not be considered a
waiver of any such term.
10.05 Withholding. All payments made to the Executive under this Agreement will
be reduced by any amount:
[1] That the Company is required to withhold in advance payment of the
Executive’s federal, state and local income, wage and employment tax liability;
and
[2] To the extent allowed by law, that the Executive owes (or, after employment
is deemed to owe) to the Company.
However, application of Section 10.05[2] will not extinguish the Company’s right
to seek additional amounts from the Executive (or to pursue other appropriate
remedies) to the extent that the amount that may be recovered by application of
Section 10.05[2] does not fully discharge the amount the Executive owes to the
Company and does not preclude the Company from proceeding directly against the
Executive without first exhausting its right of recovery under Section 10.05[2].
10.06 Survival. Subject to the terms of the Executive’s Beneficiary designation
form, the Parties agree that the covenants and promises set forth in this
Agreement will survive the termination of this Agreement and continue in full
force and effect.
10.07 Miscellaneous.
[1] The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement; provided, however, that this prohibition does not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and does not
preclude the legal representative of the Executive’s estate from assigning any
right under this Agreement to the person or persons entitled to it.

              11   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



[2] This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive’s heirs and legal representatives and the Company and
its successors.
[3] The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.
10.08 Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, and any successor will be substituted for the Company
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or essentially all
of the assets of the business of the Company. Notwithstanding any assignment,
the Company will remain, with any successor, jointly and severally liable for
all its obligations under this Agreement.
10.09 IRC Section 409A Compliance. The parties will administer this Agreement in
a good faith attempt to avoid imposition on Executive of penalties under
Section 409A of the Internal Revenue Code, including but not limited to
Section 409A(2)(B)(i), which provides that payment of amounts subject to
Section 409A may not be made to a ‘key employee’ earlier than six months after
separation from service. The inclusion of this provision does not establish one
way or the other whether Executive is a “key employee” under Section 409A.
     IN WITNESS WHEREOF, the Parties have duly executed and delivered this
Agreement, which includes an arbitration provision, and consists of 18 pages.

                  EXECUTIVE    
 
                /s/ Jed L. Norden                   Jed L. Norden    
 
                Dated: January 31, 2006    
 
                RETAIL VENTURES, INC.    
 
           
 
  By:   /s/ Heywood Wilansky    
 
           
 
      Heywood Wilansky    
 
                Dated: January 31, 2006    

              12   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



ATTACHMENT
TO
STANDARD EXECUTIVE EMPLOYMENT AGREEMENT
RETAIL VENTURES, INC. and JED L. NORDEN
Beneficiary Designation
Primary Beneficiary Designation. I designate the following persons as my Primary
Beneficiary or Beneficiaries to receive any amounts payable on my death under
this Agreement. This benefit will be paid, in the proportion specified, to:

             
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 

Note: You are not required to name more than one Primary Beneficiary but if you
do, the sum of these percentages may not be larger than 100 percent.
Contingent Beneficiary Designation. If one or more of my Primary Beneficiaries
dies before I die, I direct that any amounts payable on my death under this
Agreement that might otherwise have been paid to that Beneficiary:
                     Be paid to my other named Primary Beneficiaries in
proportion to the allocation given above (ignoring the interest allocated to the
deceased Primary Beneficiary); or
                     Be distributed among the following Contingent
Beneficiaries.

              13   Initials                      Date                    

 



--------------------------------------------------------------------------------



 



             
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
 
           
Address:
                 

Note: You are not required to name more than one Contingent Beneficiary but if
you do, the sum of these percentages may not be larger than 100 percent.

              14   Initials                      Date                    

 